MEMORANDUM**
Clifford Lee Willard appeals the 168-month sentence imposed on remand following his jury conviction for transporting a minor with intent to engage in criminal sexual activity, traveling with intent to engage in criminal sexual activity, in violation of 18 U.S.C. §§ 2423(a) and 2423(b), and possessing and transferring a false identification document. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review de novo, United States v. Karterman, 60 F.3d 576, 583 (9th Cir.1995), and we affirm.
*438Willard contends that the district court failed to comply with Fed.R.Crim.P. 32(c) by not stating the reasons for its finding of criminal sexual abuse warranting application of U.S.S.G. § 2A3.1. Upon review of the record, we find no error. See id. (holding that sentencing court satisfies Rule 32(c) where it adequately states and explains the disputed issue in the case).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.